                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                         CHARLESTON DIVISION
                             IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20-cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)


                         WRIT OF ATTACHMENT

     TO JOHN R. GAMBLE, JR.:

     WHEREAS,   a   verified   complaint   against   the   above   named

defendants and affidavit of grounds for attachmentd have been filed

in the United States District Court for the District of South

Carolina, by the above Plaintiff, requesting Writ of Attachment

against the property of the above named defendants, for the reasons

and causes in said verified complaint mentioned; and

     WHEREAS, John R. Gamble, Jr. has been appointed by this Court



                                   1
to serve this Writ of Attachment; now, therefore

     YOU ARE HEREBY COMMANDED UPON THE AUTHORITY OF THIS COURT to

attach and seize the defendant vessel, M/V NAVIOS CHRISTINE B (IMO

No. 9496238), her engines, boilers, sails, tackle, furniture,

equipment, freights, and apparel or so much of the property of

Defendants    Imba   Maritime,   S.A.,   Coasters   Ventures,   Ltd.,     and

Navios   Maritime    Partners,   L.P.    that   will   make   the   sum    of

$500,000.00 and all costs, plus prejudgment interest and punitive

damages to serve such summons as may be placed in your hands and

to make return of this attachment, with your actings and doings

entered thereon, to this Court. Hereof fail not.

     ANY PERSON asserting an ownership interest in said vessel is

ENTITLED TO A HEARING before a judge of this Court on not less

than three (3) days written notice to counsel for Plaintiffs and,

at said hearing, shall be entitled to an order vacating the

attachment forthwith and granting other appropriate relief, unless

Plaintiffs show cause at the hearing why such an order should not

be granted.

                            Date Writ Issued: April _____, 2020

                                  ROBIN L. BLUME, CLERK
                                  UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

                                  By:                           (Seal)
                                     Deputy Clerk


                                    2
